Title: To James Madison from John Dawson, 21 March 1801
From: Dawson, John
To: Madison, James


Dear Sir!
Baltimore. March 21. 1801.
I regret that we did not meet before my sailing, which I expect will be on tomorrow. My trip will, I hope, prove usefull to my country, and advantageous and agreeable to myself. I shall return early in the fall, and expect that it will not be attempted in the district to take an advantage of my absence, or shoud it be that the attempt will be resisted by my friends.
My wishes are to obtain some information of the characters and views of the European nations from actual survey. The moment I think a favourable one, and shoud I be calld on to render other services to my country, I shall be better enabled to do so. With much esteem Your real friend
J Dawson.
 

   
   RC (DLC). Docketed by JM.



   
   Dawson departed on the U.S. sloop Maryland 22 Mar. carrying the amended convention with France to Paris for ratification (Dawson to Samuel Smith, 22 Mar. 1801 [DLC]; Philadelphia Gazette of the U.S., 26 Mar. 1801).


